FILED
                           NOT FOR PUBLICATION                              FEB 22 2013

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



DENNIS RAY BARNETT,                              No. 10-15867

              Petitioner - Appellant,            D.C. No. 5:08-cv-01604-RMW

  v.
                                                 MEMORANDUM *
VIMAL SINGH, Warden,

              Respondent - Appellee,

  and

CALIFORNIA DEPARTMENT OF
CORRECTIONS AND
REHABILITATION; CALIFORNIA
MEDICAL FACILITY, at Solano County,

              Respondents.



                  Appeal from the United States District Court
                      for the Northern District of California
                Ronald M. Whyte, Senior District Judge, Presiding

                     Argued and Submitted February 11, 2013
                            San Francisco, California

Before: SCHROEDER, HAWKINS, and MURGUIA, Circuit Judges.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      Petitioner Dennis Ray Barnett appeals the district court’s dismissal of his

habeas corpus petition challenging his conviction for robbery and assault with a

deadly weapon. The district court dismissed the petition as untimely because it

was filed more than a year after the expiration of the state court proceedings. The

district court rejected Barnett’s contentions that he was entitled to equitable tolling

due to his mental illness, cognitive deficits, and inability to obtain legal materials

from his attorney despite alleged diligent efforts.

      After the district court decided his case, this court issued its opinion in Bills

v. Clark, 628 F.3d 1092 (9th Cir. 2010). In Bills, we announced a framework for

analyzing equitable tolling claims asserted on grounds similar to those advanced by

Barnett. That inquiry is fact specific and contemplates a broader inquiry into the

relationship between the petitioner’s mental problems and the failure to timely file

the habeas petition. We therefore vacate the judgment and remand the case to the

district court for consideration under the Bills framework.

      VACATED and REMANDED.




                                            2